Mitchell, J.
(concurring)—I concur in the result reached in the majority opinion, on account of the particular defense interposed and because the state introduced evidence to show defendant did not comply with his promise to repay the prosecuting witness. Failure *693of compliance on the part of the defendant with his promise to repay is immaterial in a prosecution for, and not essential to a conviction of, the crime of larceny. On the other hand, a promise to pay by one confronted with the accusation of having obtained money under false pretenses—proof of which is always proper as going to the question of criminal intent— is not of itself sufficient to permit the defendant to introduce in evidence a subsequent self-serving declaration of an offer to restore. Larceny is an offense against the public not to be condoned, or defended against, even by complete restoration to the injured party of the property stolen. Or, as was said by this court in State v. Craddick, 61 Wash. 425,112 Pac. 491:
“A thief will not be accorded immunity by the law by simply returning the stolen property when he finds that his crime has been discovered. ’ ’
Mackintosh and Main, JJ., concur with Mitchell, J.